Mr. Justice Ball delivered the opinion of the court. The plaintiff submitted three propositions of law for the trial judge to pass upon. All were marked “ Refused;” the court adding to each of the latter two, “ expressing no opinion as to the law announced in this instruction, but because the charge was paid voluntarily.” These propositions, in effect, are as follows: First. That it is not the duty of the county clerk to copy on the records of his office, tax sale certificates upon which he issues tax deeds where the same are not referred to as exhibits or made a part of the affidavits filed for the purpose of securing tax deeds. Second. That it is not the duty of the county clerk to acknowledge tax deeds, and he has no right to charge any fee for doing so. Third. That the act under which the charge of ten cents per certificate for noting the sale on the tax warrant was made is void and invalid because it purports to be an amendment of original section 4 of the act of 1874, when, as a matter of fact, said section had been repealed except as re-enacted in an act approved June 18, 1883, in force July 1, 1883. These propositions cover the three particulars in which it is claimed that these fees were illegally collected and should therefore be refunded. We will consider them in inverse order. First. We have no jurisdiction to decide whether or not “ the act under which the charge of ten cents per certificate for noting the sale on the tax warrant is void.” ' Gh. 37, Sec. 25, Hurd. In the creation of this court that power was not given it. Second. The charge by defendants-of $3.25 for notary fees for the acknowledgment of the tax deeds, seems to be improper; (Revenue Act, Sec. 221, Hurd;) but under the maxim De minimis non curat lex, (Broom’s Leg. Max. 142; Fisher v. Hogerty, 36 Ill. 128), it is not ground for reversal. Courts discourage the bringing or the prosecuting of assumpsit suits where the costs will necessarily exceed the amount that can be recovered. Third. Section 219 of the Revenue Act makes the tax certificate “ evidence.” The title follows the ownership of the certificate. The records of the county clerk do not show who holds that paper between the time it is issued and the time it is ripe for a deed. As the certificate is an essential prerequisite of his demand, it must be produced by one who asks for a tax deed. These things plaintiff evidently knew and appreciated, for it presented each and all of these certificates to the clerk “ to be filed ” when it applied for its tax deeds. Section 222 of the same act directs that the “ county clerk shall record the evidence upon which deeds are issued, and be entitled to the same fees therefor that may be allowed by the law for recording deeds.” Section 217 is not in conflict with section 222. In our opinion the tax certificate is “ evidence ” which should be recorded by the county clerk when he issues the tax deed. The judgment of the Circuit Court is affirmed; defendants to recover their costs less $3.25, the sum of the notary fees. Affirmed.